Title: From George Washington to the United States Senate, 7 June 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate,
                  United States 7. June 1794.
               
               I nominate Amos Marsh, to be Attorney for the United States in the District of Vermont, vice Stephen Jacobs, resigned;
               Jabez G: Fitch, to be marshal of the District of Vermont; vice Lewis R. Morris, resigned, and
               Alexander Duvernet, to be Vice-Consul for the United States at Paris.
               
                  Go: Washington
               
            